POULIOT, J.
This cause is before the Court on defendant’s motion for a new trial after a jury returned a verdict for the plaintiff in the sum of $965.98.
The question of liability has been decided by the Court in its rescript filed in the companion case No. 88910, so that the question of damages is the only one to be passed on in the present case.
The evidence showed that the medical expenses were $15 to Dr. Boyd, $275 to Dr. Johnson and $80 to Dr. White; a total of $370. The outlay for clothes ruined was $35.98. The total money damages were $405.98, leaving $560 of the verdict as an allowance for loss of services and for expenses for future medical treatment which Dr. Johnson said the plaintiff’s wife would require.
The amount of $560, while greater than the Court itself would probably have allowed for that item if sitting without a jury, yet is not so excessive that it shocks the conscience of the Court.
The verdict seems to do substantial justice between the parties and is approved.
Defendant’s motion for a new trial is denied.